Citation Nr: 1429712	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-37 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), Major Depressive Disorder (MDD), and anxiety.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel
INTRODUCTION

The Veteran had verified active duty from December 1981 to May 1982.  She had additional duty with the Indiana Army National Guard/Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO), which denied service connection for PTSD.  

In August 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) sitting at the RO.  A transcript of that proceeding has been associated with the Veteran's VA claims file.

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD, MDD, and anxiety in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In May 2011, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder for additional evidentiary development.  Regrettably, further development is necessary and discussed below.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.



The appeal is REMANDED to the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required.

REMAND

The Board is cognizant of the fact that the Veteran's claim has been in adjudicative status since June 2008, and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this claim again unless it was essential for a full and fair adjudication of her claim.

In a May 2011 remand, the Board directed the AMC to request that the Veteran identify any outstanding treatment records pertaining to her acquired psychiatric disability, and to complete an authorization form for each non-VA provider.  After obtaining the necessary authorizations, the AMC was to request copies of any outstanding treatment records.  

Pursuant to the Board's remand, the AMC sent the Veteran a May 2011 letter requesting her to identify any outstanding private treatment records, and to complete an Authorization and Consent to Release Information form for each non-VA provider.  In May 2011, the Veteran submitted authorization forms for each non-VA provider, to include Joyce Lowry, psychiatrist; Dr. Glasson and Dr. Brook; Gregory Hale, psychologist; Barb Ryan; Sheila Cones, psychiatry; and Dr. Bojrab.

However, while the Veteran submitted the proper release forms, there is no indication in the claims file that the AMC requested these outstanding private treatment records.  Additionally, in the April 2006 and May 2007 letters submitted by Dr. Glasson, she reported that due to the extensive length of the Veteran's medical records, she was only submitting a letter discussing the Veteran's treatment; however, these extensive records are necessary for the Board to obtain and review in order to fully and fairly adjudicate the Veteran's claim.  Because it appears that there may still be outstanding private medical records that may contain information pertinent to the Veteran's claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

While the Veteran may have previously signed an Authorization for Release of Information, it expires within 180 days of the date signed.  Therefore, it is necessary for the Veteran to submit additional authorizations in order for any outstanding private treatment records to be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Any outstanding private treatment records not already associated with the claims file should be obtained and associated therewith.  The Board notes that Authorization and Consent to Release Information forms were submitted and signed by the Veteran in May 2011.  The authorization expired within 180 days of the date signed, which is around November 2011.  Therefore, the Veteran should be given additional authorization forms so that any outstanding private treatment records can be obtained. 

All attempts to procure outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and her representative should be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. When the development requested has been completed, review the evidence and conduct any additional development which logically flows from it.

3. Following the completion of the foregoing, readjudicate the Veteran's claim.  If the claim remains denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



